Citation Nr: 1828119	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-37 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a psychotic disorder not otherwise specified (now claimed as paranoid schizophrenia with memory loss and psychotic symptoms of delusions and disorganization).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from July 1977 to October 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017) and 38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issue of whether new and material evidence has been received to reopen service connection for a psychotic disorder not otherwise specified (now claimed as paranoid schizophrenia with memory loss and psychotic symptoms of delusions and disorganization), is remanded for additional development.  At the April 2015 videoconference Board hearing, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA).  See Board hearing transcript, pages 8, 26.  No request for a copy of the Veteran's SSA records has been made, and such records are potentially relevant to the appeal because they may contain evidence tending to show the onset, nature, and etiology of the claimed psychiatric disability.  Because VA's duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government, VA is obligated to request the identified records.  Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket.  Expedited handling is requested.)

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

